         Case 1:21-cr-00030-JDB Document 10-2 Filed 02/02/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                   :

        v.                                      : Crim. No. 21-MJ-149

STEPHANIE HAZELTON                              :

                                               ORDER

        Upon consideration of the Unopposed Motion for Admission Pro Hac Vice of attorney

Daryl Jason Kipnis Esq. in this matter, it is, this   day of January, 2021, hereby

        ORDERED, that the motion is GRANTED; it is further

        ORDERED, that attorney Daryl Jason Kipnis shall be admitted to the bar of this Court

Pro Hac Vice for the sole purpose of representing defendant Stephania Hazelton in the above-

caption matter in court hearings and in the filing of any written submissions, all of which shall be

counter-signed by the sponsoring attorney, Stephen F. Brennwald, Esq.




                                                      ________________________________.
